Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment and remarks filed on 01/26/2021.
Claims 1-2, 4-16, 18, 20 are currently pending. 
Claims 1, 9, 16, 18, 20 are currently amended.
Claims 3, 17 and 19 are canceled.

Allowable Subject Matter
Claims 1-2, 4-16, 18, 20 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-2, 4-16, 18, 20 are considered allowable since no prior art reference or a combination of prior art references discloses or suggests the combination of limitations including:
“the wireless communication device determining based on current operational conditions whether the wireless communication device supports a combination of two or more of the capabilities from the set of at least two capabilities of the wireless communication device indicated with the first indication” and other intervening limitations as specified in independent claims 1, 9, 16,18 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. RANTALA et al (US 20140141782 A1) is pertinent to a system, which involves  determining that the first message comprises a second set of capabilities that is different from a first set of capabilities comprising the device's context in the first data communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419